                Case 1:20-cv-10716-AT Document 9 Filed 02/05/21 Page 1 of 4




John P. Mitchell                                                                    Faegre Drinker Biddle & Reath LLP
Counsel                                                                             105 College Road East
john.mitchell@faegredrinker.com                                                     P.O. Box 627
609-716-6586 direct                                                                 Princeton, New Jersey 08542
                                                                                    +1 609 716 6500 main
                                                                                    +1 609 799 7000 fax




February 5, 2021



Via E-File and E-Mail
The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Re:       John M. Fife v. Financial Industry Regulatory Authority
          Civil Action No. 1:20-cv-10716-AT

Dear Judge Torres,

        I write on behalf of defendant Financial Industry Regulatory Authority (“FINRA”) to notify
the Court that, after exchanging letters with plaintiff’s counsel pursuant to the procedures outlined
in your Individual Practices related to the filing of a motion to dismiss, FINRA still wishes to file a
motion to dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). In the single-
count Complaint, Mr. Fife seeks a declaratory judgment nullifying a sanction imposed by FINRA in
2012 pursuant to regulatory duties delegated to it under the Securities Exchange Act of 1934. The
Complaint, however, suffers from at least three fatal and incurable defects – (1) lack of subject
matter jurisdiction; (2) FINRA’s immunity from suit for its regulatory actions; and (3) failure to state
a claim for relief under the Exchange Act.

         FINRA is a private, not-for-profit Delaware corporation and self-regulatory organization
(“SRO”) registered with the SEC as a national securities association pursuant to the Maloney Act of
1938, 15 U.S.C. § 78o-3, et seq., amending the Exchange Act. As an SRO, FINRA is part of the
Exchange Act’s comprehensive plan for regulating the securities markets. See 15 U.S.C. §§ 78q, 78s;
Desiderio, 191 F.3d at 201; see also PennMont Sec. v. Frucher, 586 F.3d 242, 245 (3d Cir. 2009), cert. denied,
559 U.S. 972 (2010). The Exchange Act requires FINRA to establish rules “designed to prevent
fraudulent and manipulative acts and practices, to promote just and equitable principles of trade . . .
and, in general, to protect investors and the public interest . . . .” 15 U.S.C. § 78o-3(b)(6). FINRA is
also required by the Exchange Act to “enforce compliance by its members and persons associated
with its members,” and to “appropriately discipline[]” such persons for violations of FINRA’s
rules or the Exchange Act. Id. § 78o-3(b)(2), (7) (emphasis added).

        In 2011, FINRA commenced an investigation of Gordon & Co. (“Gordon”), a FINRA
member firm. Based upon its investigation, FINRA determined that Mr. Fife, a person who was
statutorily disqualified from registering with FINRA, was associated with and acting as an
unregistered principal for Gordon. Salke Letter of Acceptance, Waiver and Consent (“Salke AWC”)
ACTIVE.126099695.01
             Case 1:20-cv-10716-AT Document 9 Filed 02/05/21 Page 2 of 4
The Honorable Analisa Torres                         -2-                                     February 5, 2021

at 2-3. 1 FINRA Rule 8210 authorizes FINRA to “require a member, person associated with a
member, or any other person subject to FINRA’s jurisdiction to provide information…and to
testify.” Because FINRA had determined Mr. Fife was a person associated with Gordon, FINRA
sent Rule 8210 letters seeking Mr. Fife’s testimony as part of its investigation. Mr. Fife
acknowledges that he received the Rule 8210 letters that FINRA issued requiring his testimony, and
that he “rejected” FINRA’s request and “refused to testify.” Compl. ¶¶ 10, 13, 86. He was aware at
that time that “FINRA would purport to suspend and bar” him. Id. ¶ 92. As a result of Mr. Fife’s
failure to provide testimony, after providing him notice and an opportunity to be heard, FINRA
sanctioned Mr. Fife by issuing an industry bar in April 2012. Id. ¶¶ 15, 96-98. Although Mr. Fife
was aware of the Rule 8210 request and FINRA’s intent to take disciplinary action, he elected “not
to challenge FINRA’s Rule 8210 request, Suspension, or Bar” at the time they were issued. Id. ¶ 16;
see also id. ¶¶ 13-16, 21, 97.

          A court may only issue a declaration “[i]n a case of actual controversy within its jurisdiction.”
28 U.S.C. § 2201. It is well-settled, in this Court and elsewhere, that “district courts lack jurisdiction
to hear post-enforcement challenges seeking declaratory and injunctive relief related to disciplinary
proceedings” under the Exchange Act because “such challenges must proceed[] in accordance with
the statutory scheme.” Altman v. Securities and Exchange Commission, 768 F. Supp. 2d 554, 558
(S.D.N.Y. 2011) (citing Barbara v. New York Stock Exchange, Inc., 99 F.3d 49, 57 (2d Cir. 1996)).
Under the Exchange Act, persons aggrieved by a final order in a FINRA disciplinary action must
first seek review by the SEC, and then, if still dissatisfied, seek review of the SEC’s decision before a
United States Court of Appeals. 15 U.S.C. §§ 78s, 78y. Courts have repeatedly and consistently held
that the comprehensive and exclusive review process established by the Exchange Act deprives
federal district courts of subject-matter jurisdiction over claims that would interfere with FINRA or
SEC disciplinary proceedings. See, e.g., Scottsdale Capital Advisors Corp. v. FINRA, 811 F. App’x. 667,
667 (D.C. Cir. 2020); Scottsdale Capital Advisors, Inc. v. FINRA, 844 F.3d 414, 419, 424 (4th Cir. 2016),
cert. denied, 137 S. Ct. 1838 (2017); Hill v. SEC, 825 F.3d 1236, 1241 (11th Cir. 2016); Tilton v. SEC,
824 F.3d 276, 282 (2d Cir. 2016); Bebo v. SEC, 799 F.3d 765, 767 (7th Cir. 2015), cert. denied, 136 S.
Ct. 1500 (2016); Swirsky v. NASD, 124 F.3d 59, 62 (1st Cir. 1997); SEC v. Waco Financial, 751 F.2d
831, 834 (6th Cir.), cert. denied, 474 U.S. 818 (1985); Merrill Lynch, Pierce, Fenner & Smith v. NASD, 616
F.2d 1363, 1370 (5th Cir. 1980); First Jersey Sec., Inc. v. Bergen, 605 F.2d 690, 700 (3d Cir. 1979), cert.
denied, 444 U.S. 1074 (1980); Hayden v. N.Y. Stock Exch., Inc., 4 F. Supp. 2d 335, 340 (S.D.N.Y. 1998).

         Mr. Fife failed to pursue his available administrative remedies in 2012 when FINRA imposed
its sanction of an industry bar, and then again, he took no action in 2013 when the SEC
promulgated its so-called “bad actor” rule. Compl. ¶¶ 13-16, 21, 97. Mr. Fife’s failures to exhaust
his administrative remedies are fatal to his claim. First Jersey Sec., 605 F.2d at 695 (plaintiff’s failure to
exhaust administrative remedies stripped the district court of jurisdiction to hear the case); Standard
Inv. Chartered, Inc. v. NASD, 2007 U.S. Dist. LEXIS 32566, at *7 (S.D.N.Y. May 2, 2007); Datek Sec.
Corp. v. NASD, 875 F. Supp. 230, 233-35 (S.D.N.Y. 1995) (dismissing complaint against FINRA
where plaintiffs failed to exhaust administrative remedies regarding alleged violations of FINRA
rules). Moreover, Mr. Fife’s disagreement with FINRA’s determination that he was an associated
person required to provide testimony pursuant to FINRA Rule 8210 (Compl. ¶¶ 7, 13, 85), did not
relieve him of the requirement to exhaust his administrative remedies. The requirement that a
litigant pursue all available administrative remedies before seeking judicial relief is “jurisdictional,
non-discretionary, and non-waivable.” Loftus v. FINRA, 2021 WL 325773 (S.D.N.Y. Feb. 1,

1
        The Salke AWC is publicly available at
https://www.finra.org/sites/default/files/fda_documents/2011029203702_FDA_TP41307%20%282019-
1562833157190%29.pdf.
ACTIVE.126099695.01
             Case 1:20-cv-10716-AT Document 9 Filed 02/05/21 Page 3 of 4
The Honorable Analisa Torres                       -3-                                   February 5, 2021

2021)(Stein, J.) (citing Touche Ross & Co. v. SEC, 609 F.2d 570, 574 (2d Cir. 1979) and Bastek v.
FDIC, 145 F.3d 90, 94 (2d Cir. 1998)). The exhaustion doctrine is particularly important in a case,
like this one, where the plaintiff alleges that FINRA exceeded its authority. McCarthy v. Madigan, 503
U.S. 140, 145 (1992) (requiring exhaustion permits the creation of a record that would permit agency
review and affords an agency the opportunity to correct any alleged mistake). Accordingly, this
Court lacks subject matter jurisdiction in this case, and because the underlying facts regarding Mr.
Fife’s failure to exhaust his administrative remedies are undisputed, this defect could not be cured in
an Amended Complaint.

          In addition to the lack of jurisdiction, Mr. Fife cannot obtain declaratory relief because
FINRA is immune from suit. Mr. Fife concedes that FINRA’s effort to take his testimony was part
of its investigation of a FINRA member firm. Compl. ¶ 10. In this Circuit, as in others, an SRO
such as FINRA is “immune from liability for claims arising out of the discharge of its duties under
the Exchange Act.” See, e.g., D’Alessio v. New York Stock Exchange, Inc., 258 F.3d 93, 105 (2d Cir.
2001), cert. denied, 534 U.S. 1066 (2001) (SRO is “immune from liability for claims arising out of the
discharge of its duties under the Exchange Act”); Barbara, 99 F.3d at 59 (“[A]llowing suits against the
[SRO] arising out of the [SRO’s] disciplinary functions would clearly stand as an obstacle to the
accomplishment and execution of the full purposes and objectives of Congress, namely, to
encourage forceful self-regulation of the securities industry”); Scher v. NASD, 386 F. Supp. 2d 402,
406 (S.D.N.Y. 2005), aff’d, 2007 U.S. App. LEXIS 4692 (2d Cir. 2007) (dismissing complaint against
NASD and related entities because action barred by absolute immunity granted to NASD “for
conduct falling within the scope of the [NASD’s] regulatory and oversight functions”). Even if Mr.
Fife’s assertion that FINRA did not have jurisdiction over him were true (which it is not), FINRA’s
decision to bar him after he ignored the Rule 8210 letters requiring his testimony falls squarely
within FINRA’s core regulatory functions and FINRA’s immunity precludes this suit. In re Series 7
Broker Qualification Exam Scoring Litig., 548 F.3d 110, 114 (D.C. Cir. 2008) (FINRA’s immunity
extends to “the improper performance of regulatory, adjudicatory, or prosecutorial duties delegated
by the SEC.”). While many of the cases that address FINRA’s immunity relate to claims for money
damages, FINRA’s absolute immunity has also been recognized as a basis to dismiss claims for
declaratory or injunctive relief. See Cashmore v. FINRA, 2020 WL 6566302, at *5-6 (W.D.N.Y. Nov.
9, 2020) (“FINRA’s absolute immunity is not restricted by the type of claims asserted against it….
[Absolute] immunity also covers declaratory or injunctive relief.”); Buscetto v. FINRA, 2012 WL
1623874, at *4 n.4 (D.N.J. May 9, 2012) (“Dismissal of Plaintiff’s complaint [seeking non-monetary
relief] is also warranted because FINRA is entitled to immunity from this action, as it arises from
FINRA’s exercise of its regulatory functions.”) (citing cases).

        Finally, Mr. Fife alleges that his claim arises under the Exchange Act. Compl. ¶ 36. But
neither the Exchange Act nor any other statute provides for a cause of action against an SRO, like
FINRA, for acts or omissions in connection with its duties as a securities regulator. To the contrary,
courts have consistently held that no private cause of action exists against an SRO, including
FINRA, for its regulatory actions or omissions. See, e.g., Desiderio v. NASD, 191 F.3d 198, 208 (2d
Cir. 1999), cert. denied, 531 U.S. 1069 (2001) (“[T]here is no private right of action available under the
Securities Exchange Act . . . to challenge an exchange’s failure to follow its own rules.”); Spicer v.
Chicago Bd. of Options Exch., Inc., 977 F.2d 255, 260 (7th Cir. 1992) (declining to find an implied
private right of action under the Exchange Act); Empire Fin. Grp. v. Fin. Indus. Regulatory Auth., Inc.,
2009 U.S. Dist. LEXIS 133643, at *20-22 (S.D. Fla. Jan. 15, 2009) (courts have consistently refused
to find an implied private right of action against SROs for actions or omissions under the Exchange
Act). In this case, Mr. Fife seeks declaratory relief based on his allegation that FINRA exceeded its
statutory authority when it sanctioned him in 2012. Compl. ¶ 27. FINRA’s decision to sanction Mr.
Fife for his failure to respond to the Rule 8210 letters was a regulatory act. Accordingly, because the
ACTIVE.126099695.01
              Case 1:20-cv-10716-AT Document 9 Filed 02/05/21 Page 4 of 4
The Honorable Analisa Torres                        -4-                                   February 5, 2021

Exchange Act does not create a private right of action against FINRA for alleged violations of its
own rules or of the Exchange Act, the Complaint must be dismissed for failure to state a claim.

For these reasons, FINRA wishes to file a motion to dismiss the Complaint, pursuant to Federal Rules of
Civil Procedure 12(b)(1) and 12(b)(6), and it requests that the Court set a briefing schedule.

Respectfully,

/s/ John P. Mitchell

John P. Mitchell
Counsel

JPM/vam

cc:      Martin H. Kaplan, Esq.
         Kari Parks, Esq.




ACTIVE.126099695.01
